DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/21 is being considered by the examiner.

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (a method of lysing, purifying, and eluting a fluid sample), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/21.
Applicant’s election without traverse of claims 1-17 in the reply filed on 11/24/21 is acknowledged.

				Claim Status
Claims 1-17 are pending and are examined. Claims 18-20 are withdrawn and are not examined.

Claim Objections
Claims 1, 4, 5, 7, 8, 12, 15, and 16 are objected to because of the following informalities: Consider changing “adjacent ones” to “adjacent wells”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “A rotary platform for cell lysing, purification, and elution,” is unclear and indefinite. There is nothing in the claim that would allow for cell lysing, purification, or elution. Please clarify how the rotary platform described in claim 1 based on the structure claimed is for cell lysing, purification, and elution. Additionally, is there some type of rotating structure involved? What limits does the adjective “rotary” intend to impart of the platform?
Regarding Claim 1, the limitation “a channel formed in the tray upper surface intermediate each pair of adjacent ones of the plural wells in the respective sequence” is unclear and indefinite. What does “intermediate each pair of adjacent ones of the plural wells in the respective sequence? Please clarify the arrangement of “a channel” relative to the “plural wells”.
Regarding Claim 1, the limitation “each channel” is unclear and indefinite. The previous limitation states “a channel”. “Each channel” would suggest there is more than one channel. How many channels are there? Please clarify the number of channels. 
Regarding Claim 1, the limitation “a depth less than the10WO 2021/002937PCT/US2020/032108 tray thickness and extending between the openings of the adjacent ones of the plural wells” is unclear and indefinite. Would the channel not have  depth less than the tray thickness?  If it were greater than the tray thickness, would the channel not just be a hole/gap in the tray? Please clarify how there would be an alternative depth and tray thickness.
Regarding Claim 4, the limitation “the frustoconical taper” lacks antecedent basis. A frustroconical taper is not previously recited in claim 3 (or claim 1) on which claim 4 depends. 
Regarding Claim 5, the limitation “wherein the channel has inner walls and an outer wall intersecting the openings of the adjacent ones of the plural wells in the sequence” is unclear and indefinite. How does the channel have inner walls (plural) and an outer wall (singular) intersecting openings (plural)? Please clarify the inner walls and outer walls of the channel which intersect with the plurality of wells.
Regarding Claim 5, the limitation “all points on each of the inner and outer walls” is unclear and indefinite. What does the inner and outer walls refer to? In the previous limitation in claim 5, it states “the channel have inner walls and an outer wall”. Please clarify the number of inner and outer walls of the channel.
Regarding Claims 7 and 15, “maximum radial distance” is unclear and indefinite. What is the maximum radial distance? What is the maximum radial distance relative to – for example, is it relative to the entire radius of the circular tray or is relative to the maximum radial distance (width) of the channel)? Please clarify. 
Regarding Claims 7 and 15, the limitation “channel outer wall radial distance” is unclear and indefinite. How is the radial distance measured of a channel outer wall? A radius by definition is a straight line from the center to the circumference of a circle. Please clarify what the radial distance is of a channel outer wall.
Regarding Claims 8 and 16, the limitation “channel inner wall radial distance” is unclear and indefinite. How is the radial distance measured of a channel inner wall? A radius by definition is a straight line from the center to the circumference of a circle. Please clarify what the radial distance is of a channel inner wall.
Regarding Claim 8 and 16, the limitation “each channel inner wall radial distance is substantially equal to the radial distance,” is unclear and indefinite. Which radial distance is referred to as “the radial distance”. There is a total of 3 radial distances claimed – (1- channel outer wall radial distance, in claim 7 or claim 15 on which claim 8 or claim 15 is dependent on; 2- maximum radial distance, in claim 7 or claim 15 on which claim 8 or claim 15 is dependent on; 3 – inner wall radial distance, in claim 8 or claim 16). Please clarify which radial distance is substantially equal to each channel inner wall radial distance.
Regarding Claim 9, the limitation “the tray axis of symmetry” is unclear and indefinite. Which axis of the tray is this referring to? Is this the same axis or a different axis than the axis claimed in the previous limitation “an axis of symmetry orthogonal to the upper and lower surfaces”? Please clarify which axes are of the tray and which are of the rotary platform.
Regarding Claim 12, the limitation “A system for cell lysing, purification, and elution”. There is nothing in the claim that would allow for cell lysing, purification, or elution. Please clarify how the rotary platform described in claim 12 based on the structure claimed is for cell lysing, purification, and elution. 
Regarding Claim 12, the limitation “the tray axis of symmetry” is unclear and indefinite. Which axis of the tray is this referring to? Is this the same axis or a different axis than the axis claimed in the previous limitation “an axis of symmetry orthogonal to the upper and lower surfaces”? Please clarify which axes are of the tray and which are of the rotary platform. 
Regarding Claim 13, the limitation “retract an agitator” is unclear and indefinite. What is an agitator compared to the previously claimed agitating member? How are these different? Where is the agitator positioned? Please clarify what is an agitator and the arrangement of the agitator relative to the agitating member.
Regarding Claim 17, the limitation “the tray axis of symmetry” is unclear and indefinite. Which axis of the tray is this referring to? Is this the same axis or a different axis than the axis claimed in the previous limitation “an axis of symmetry orthogonal to the upper and lower surfaces”? Please clarify which axes are of the tray and which are of the rotary platform.
Regarding Claim 17, the limitation “a magnetic member configured to selectively horizontally extend and retract a magnet with respect to a first position adjacent to the tray” is unclear and indefinite. Where is the magnetic member relative to the rotary platform or the plural well? Please clarify how the magnetic member is arranged relative to another claimed structure. 
Claims 2, 3, 6, 10, 11, 14, and 16 are rejected by virtue of being rejected on a base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 7, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (Machine translation of WO 2015/047190), in view of Desmond (US Pub 2004/0018116).

Regarding Claim 1, Ying teaches a rotary platform (microfluidic device which can be in a circular configuration. Circular would be rotary) for cell lysing, purification, and elution (this limitation is directed to intended use of the device. No limitation in this claim requires structures for lysing, purification and elution), comprising: 
a substantially circular tray having an upper surface ([0024] Fig. 4a shows an illustration of the device 100 according to a specific example of the present disclosure where the plurality of wells 102 is arranged in a circular configuration.), 
a lower surface (the bottom side of the device would be the lower surface), 
a thickness between the upper surface and the lower surface (there is an inherent thickness of the device as shown in Fig. 4a), 
an axis of symmetry orthogonal to the upper and lower surfaces (the examiner notes there is an inherent vertical axis of symmetry to the circular tray. This would be orthogonal to the upper and lower surfaces of the circular tray), and 
an outer radial edge (the circular configuration would inherently have an outer radial edge); 
a sequence of plural wells, each well having an outer surface extending from the lower surface of the tray about a periphery of the tray and having an interior volume and an opening in the tray upper surface, the opening extending into the respective well interior volume, the wells of the sequence of plural wells being disposed in an arc equidistant from the axis of symmetry ([0036] In embodiments, there is provided a microfluidic device comprising: a plurality of wells, each well having an inlet and an outlet, wherein the inlets are in fluid communication with one or more entry channels and the outlets are in fluid communication with one or more exit channels, wherein said outlet is connected to the exit channel via an outlet connecting channel and said inlet is connected to the entry channel via an inlet connecting channel wherein the dimension of the outlet connecting channel is configured such that the surface tension of a liquid comprised in the well prevents the release of the liquid through the outlet connecting channel.); and 
a channel formed in the tray upper surface intermediate each pair of adjacent ones of the plural wells in the respective sequence (inlet connecting channel or outlet connecting channel), 
each channel extending between the openings of the adjacent ones of the plural wells (the connecting channel connects each of the adjacent wells of the plural wells).  
While Ying teaches dimension (depth) of the entry and exit channel in [0058]-[0059], Ying is silent to each channel having a depth less than the thickness.
Desmond teaches in the related art of microfluidic device. [0004] The substrate can have first and second opposing surfaces and a thickness. The first channel can be formed in the first surface and can have a first depth extending in a direction normal to the first surface and toward the second surface. The first depth can be equal to or less than the thickness of the substrate. (substrate would be equivalent to tray)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Ying such that each channel having a depth less than the thickness, as taught by Desmond, in order to allow for manipulating micro-sized samples of fluids and manipulating fluids, that are fast, reliable, consumable, and can be used to process a large number of samples simultaneously, as taught by Desmond, in the Abstract and in [0003].	
In an alternative rejection, regarding the depth that each channel is less than the thickness, a particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that depth relative to the thickness are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Ying such that each channel having a depth less than the thickness in order to hold a small sample volume. 

Regarding Claim 3, modified Ying teaches the rotary platform of claim 1, wherein each well extends substantially orthogonally from the lower surface of the tray (each well extends vertically while the lower surface of the tray has a horizontal axis. This would mean each well extend orthogonally from the lower surface of the tray).  

Regarding Claim 5, modified Ying teaches the rotary platform of claim 1, wherein the channel has inner walls and an outer wall intersecting the openings of the adjacent ones of the plural wells in the sequence (the channel would inherently have an inner walls and outer walls), all points on each of the inner and outer walls having a respective identical radial distance from the axis of symmetry (the device is symmetrical from the view of Fig. 4a so all points on each of the inner and outer walls would have a respective identical radial distance from the axis of symmetry.)  

Regarding Claim 6, modified Ying teaches the rotary platform of claim 5, wherein the channel has a floor that is parallel to and intermediate the tray upper and lower surfaces (the connecting channel would inherently have a floor parallel to the upper and lower surfaces of the tray. The depth of the channel can be in a range and the depth dimension of the entry channel and the exit channel is in [0058]-[0059]).  


Regarding Claim 7, modified Ying teaches the rotary platform of claim 5, wherein each well opening is substantially circular and coplanar with the tray upper surface (wells are circular and in the same plane as the tray upper surface), and9WO 2021/002937PCT/US2020/032108 wherein the channel outer wall radial distance is substantially equal to the maximum radial distance, relative to the axis of symmetry, of the opening of each of the adjacent ones of the plural wells in the sequence (the examiner notes it is unclear which radial distances are being compared, see 112b rejection).  

Regarding Claim 8, modified Ying teaches the rotary platform of claim 7, wherein each substantially circular opening has a respective center point (each well has an opening which has an inherent center point), and wherein each channel inner wall radial distance is substantially equal to the radial distance, relative to the axis of symmetry, of the center point of each of the adjacent ones of the plural wells in the sequence (the examiner notes it is unclear which radial distances are being compared, see 112b rejection). 


Regarding Claim 10, modified Ying teaches the rotary platform of claim 1, wherein the sequence of plural wells is a first sequence of plural wells and the channel is a first channel, and wherein the rotary platform further comprises a second sequence of plural wells, identical to the first sequence of wells, and a second channel, identical to the first channel (Ying teaches a plurality of wells and an entry channel and an exit channel.  The wells on the right side would be the first sequence and the wells on the left side would be the second sequence.)

Regarding Claim 11, modified Ying teaches the rotary platform of claim 10, wherein the first and second sequences of plural wells are symmetrically distributed about the periphery of the tray (note the symmetry of all the wells where each group of wells, for example, those on the right and those on the left sides in Fig. 4a, are symmetrical).  

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (Machine translation of WO 2015/047190), in view of Desmond (US Pub 2004/0018116), and further in view of Kessler (US Patent 5,283,178).

Regarding Claim 2, modified Ying teaches the rotary platform of claim 1.
Modified Ying is silent to each well outer surface is frustoconical.  
Kessler teaches in the related art of a tray with wells. FIG. 1 illustrates a conventional blood typing tray 20 which is formed from a transparent thermoplastic material, for example, crystalline polystyrene, and which is provided with a multiplicity of generally cylindrical wells 22 which are arranged in an array of eight rows across, letters A-H inclusive, by a column of twelve deep in each row, numbers 1-12, inclusive. (Actually, each of the wells 22 is frustoconical with a slightly tapering sidewall to facilitate the removal of the tray from the molding tooling used in its manufacture.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the well outer surface, in the device of modified Ying, to be frustoconical, as taught by Kessler, in order to easily fit or remove the device from another instrument such as a reader, as taught by Kessler, in Col. 3, lines 29-38.
In an alternative rejection, regarding shape of each well outer surface, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the well outer surface, in the device of modified Ying to be frustoconical in order to hold a particular size of sample.

	Regarding Claim 4, modified Ying teaches the rotary platform of claim 3.
Modified Ying is silent to the frustoconical taper of each well outer surface narrows in a direction distal from the tray.  
Kessler teaches in the related art of a tray with wells. FIG. 1 illustrates a conventional blood typing tray 20 which is formed from a transparent thermoplastic material, for example, crystalline polystyrene, and which is provided with a multiplicity of generally cylindrical wells 22 which are arranged in an array of eight rows across, letters A-H inclusive, by a column of twelve deep in each row, numbers 1-12, inclusive. (Actually, each of the wells 22 is frustoconical with a slightly tapering sidewall to facilitate the removal of the tray from the molding tooling used in its manufacture.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the well outer surface, in the device of modified Ying, to have a frustoconical taper, as taught by Kessler, in order to easily fit or remove the device from another instrument such as a reader, as taught by Kessler, in Col. 3, lines 29-38.
In an alternative rejection, regarding shape of each well outer surface, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the well outer surface, in the device of modified Ying, to have a frustoconical taper in order to hold a particular size of sample and allow an even filling of the well volume.

Claims 1, 9, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US Pub 2018/0003704), in view of Desmond (US Pub 2004/0018116).

Regarding Claim 1, Horii teaches a rotary platform for cell lysing, purification, and elution (a detection apparatus that transfers magnetic particles through a plurality of chambers in a cartridge which includes the plurality of chambers and a channel connecting between the plurality of chambers, and that causes the magnetic particles to carry a complex of a test substance and a labelling substance, to detect the test substance on the basis of the labelling substance in the complex. See Abstract. The magnetic particles enable purification and elution. This limitation is directed to intended use of the device. No claim limitation positively recites lysing, purification or elution.), comprising: 
comprising a substantially circular tray having an upper surface, a lower surface ([0081] As shown in FIG. 2B, the cartridge 200 is formed by a substrate 200a that is plate-shaped and disk-shaped.), a thickness between the upper surface and the lower surface (thickness is inherent between an upper and lower surface), 
an axis of symmetry orthogonal to the upper and lower surfaces (a vertical axis of symmetry is inherently orthogonal to the upper and lower surface), and an outer radial edge, first and second sequences of plural wells, each well having an outer surface extending from the lower surface of the tray about a periphery of the tray and having an interior volume and an opening in the tray upper surface, the opening extending into the respective well interior volume, the wells of each sequence of plural wells being disposed in an arc equidistant from the axis of symmetry, a channel formed in the tray upper surface intermediate each pair of adjacent ones of the plural wells in the respective sequence, ([0082] The substrate 200a includes a hole 201, chambers 211 to 216, a channel 220, six liquid storage portions 231, a liquid storage portion 232, an opening 241, a separator 242, and a channel 243. The hole 201 penetrates through the substrate 200a at the center of the substrate 200a. The cartridge 200 is placed at the analyzer 100 such that the center of the hole 201 is aligned with the rotation shaft 311 described below. The chambers 211 to 216 are aligned in the circumferential direction near the outer circumference of the substrate 200a. [0083] The channel 220 includes an arc-like region 221 that extends in the circumferential direction, and six regions 222 that extend in the radial direction. The region 221 connects to the six regions 222. The six regions 222 connect to the chambers 211 to 216, respectively. The six liquid storage portions 231 connect to the channel 220 through flow paths and are disposed on extensions of the regions 222 that connect to the chambers 211 to 216, respectively. The liquid storage portion 232 connects through a flow path to a flow path that connects between the region 222 that connects to the chamber 216, and the liquid storage portion 231 on the extension of the region 222 that connects to the chamber 216.)
each channel extending between the openings of the adjacent ones of the plural wells (the connecting channel connects each of the adjacent wells of the plural wells).  
Horii is silent to each channel having a depth less than the10WO 2021/002937PCT/US2020/032108 tray thickness.
Desmond teaches in the related art of microfluidic device. [0004] The substrate can have first and second opposing surfaces and a thickness. The first channel can be formed in the first surface and can have a first depth extending in a direction normal to the first surface and toward the second surface. The first depth can be equal to or less than the thickness of the substrate. (substrate would be equivalent to tray)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Ying such that each channel having a depth less than the thickness, as taught by Desmond, in order to allow for manipulating micro-sized samples of fluids and manipulating fluids, that are fast, reliable, consumable, and can be used to process a large number of samples simultaneously, as taught by Desmond, in the Abstract and in [0003].	
In an alternative rejection, regarding the depth that each channel is less than the thickness, a particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that depth relative to the thickness are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Horii such that each channel having a depth less than the thickness in order to hold a small sample volume. 

Regarding Claim 9, modified Horii teaches the rotary platform of claim 1, further comprising a rotor mating interface coaxial with the tray axis of symmetry ([0080] in FIG. 2A, the analyzer 100 is an immune analyzer that detects a test substance in a specimen by utilizing antigen-antibody reaction, and analyzes the test substance on the basis of the detection result. The analyzer 100 includes a body portion 101 and a lid portion 102. Portions, of the body portion 101, other than a portion opposing the lid portion 102 are covered by a casing 101a. Portions, of the lid portion 102, other than a portion opposing the body portion 101 are covered by a casing 102a. The body portion 101 supports the lid portion 102 such that the lid portion 102 is openable and closable. When the cartridge 200 is attached or detached, the lid portion 102 is opened as shown in Fig. 2A. The cartridge 200 is placed at the upper portion of the body portion 101.)

Regarding Claim 12, modified Horii teaches a system for cell lysing, purification, and elution (a detection apparatus that transfers magnetic particles through a plurality of chambers in a cartridge which includes the plurality of chambers and a channel connecting between the plurality of chambers, and that causes the magnetic particles to carry a complex of a test substance and a labelling substance, to detect the test substance on the basis of the labelling substance in the complex. See Abstract. The magnetic particles enable purification and elution. This limitation is directed to intended use of the device. No claim limitation positively recites lysing, purification or elution.), comprising: 
a rotary platform, comprising a substantially circular tray having an upper surface, a lower surface ([0081] As shown in FIG. 2B, the cartridge 200 is formed by a substrate 200a that is plate-shaped and disk-shaped.), a thickness between the upper surface and the lower surface, an axis of symmetry orthogonal to the upper and lower surfaces, and an outer radial edge, first and second sequences of plural wells, each well having an outer surface extending from the lower surface of the tray about a periphery of the tray and having an interior volume and an opening in the tray upper surface, the opening extending into the respective well interior volume, the wells of each sequence of plural wells being disposed in an arc equidistant from the axis of symmetry, a channel formed in the tray upper surface intermediate each pair of adjacent ones of the plural wells in the respective sequence, ([0082] The substrate 200a includes a hole 201, chambers 211 to 216, a channel 220, six liquid storage portions 231, a liquid storage portion 232, an opening 241, a separator 242, and a channel 243. The hole 201 penetrates through the substrate 200a at the center of the substrate 200a. The cartridge 200 is placed at the analyzer 100 such that the center of the hole 201 is aligned with the rotation shaft 311 described below. The chambers 211 to 216 are aligned in the circumferential direction near the outer circumference of the substrate 200a. [0083] The channel 220 includes an arc-like region 221 that extends in the circumferential direction, and six regions 222 that extend in the radial direction. The region 221 connects to the six regions 222. The six regions 222 connect to the chambers 211 to 216, respectively. The six liquid storage portions 231 connect to the channel 220 through flow paths and are disposed on extensions of the regions 222 that connect to the chambers 211 to 216, respectively. The liquid storage portion 232 connects through a flow path to a flow path that connects between the region 222 that connects to the chamber 216, and the liquid storage portion 231 on the extension of the region 222 that connects to the chamber 216.) and wherein the channel has inner walls and an outer wall intersecting the openings of the adjacent ones of the plural wells in the respective sequence, all points on each of the inner and outer walls having a respective identical radial distance from the axis of symmetry, and wherein the channel has a floor that is parallel to and intermediate the tray upper and lower surfaces ([0081] As shown in FIG. 2B, the cartridge 200 is formed by a substrate 200a that is plate-shaped and disk-shaped. Components in the cartridge 200 are each formed by a not-illustrated film that covers the entire surface of the substrate 200a being adhered over a recess formed in the substrate 200a. The substrate 200a and the film adhered to the substrate 200a are formed from translucent members. The substrate 200a has such a thickness as to facilitate adjustment of a temperature of the cartridge 200 by heaters 321, 322; and 
a magnetic member configured to selectively horizontally extend and retract a magnet with respect to a first position adjacent to the tray ([0079] A magnet 120 corresponds to the magnet 50 shown in FIG. 1A. A movement mechanism 130 corresponds to the movement mechanism 60 shown in FIG. 1A. See also for magnet and magnetic particles [0007] and [0008]).  
a rotor mating interface coaxial with the tray axis of symmetry, a vertically aligned rotor in mechanical communication with the rotor mating interface for imparting selective rotation and elevational movement of the rotary platform ([0080] in FIG. 2A, the analyzer 100 is an immune analyzer that detects a test substance in a specimen by utilizing antigen-antibody reaction, and analyzes the test substance on the basis of the detection result. The analyzer 100 includes a body portion 101 and a lid portion 102. Portions, of the body portion 101, other than a portion opposing the lid portion 102 are covered by a casing 101a. Portions, of the lid portion 102, other than a portion opposing the body portion 101 are covered by a casing 102a. The body portion 101 supports the lid portion 102 such that the lid portion 102 is openable and closable. When the cartridge 200 is attached or detached, the lid portion 102 is opened as shown in Fig. 2A. The cartridge 200 is placed at the upper portion of the body portion 101.)
each channel extending between the openings of the adjacent ones of the plural wells (the connecting channel connects each of the adjacent wells of the plural wells).  
Horii is silent to each channel having a depth less than the10WO 2021/002937PCT/US2020/032108 tray thickness.
Desmond teaches in the related art of microfluidic device. [0004] The substrate can have first and second opposing surfaces and a thickness. The first channel can be formed in the first surface and can have a first depth extending in a direction normal to the first surface and toward the second surface. The first depth can be equal to or less than the thickness of the substrate. (substrate would be equivalent to tray)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Horii such that each channel having a depth less than the thickness, as taught by Desmond, in order to allow for manipulating micro-sized samples of fluids and manipulating fluids, that are fast, reliable, consumable, and can be used to process a large number of samples simultaneously, as taught by Desmond, in the Abstract and in [0003].	
In an alternative rejection, regarding the depth that each channel is less than the thickness, a particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that depth relative to the thickness are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Horii such that each channel having a depth less than the thickness in order to hold a small sample volume. 

Regarding Claim 13, modified Horii teaches the system of claim 12, further comprising an agitating member configured to selectively horizontally extend and retract an agitator with respect to a second position adjacent to the tray ([0099] By the magnet 120, a magnetic force is exerted such that the larger the permanent magnet 121 is, in other words, the larger the cross-sectional area of the horizontal surface of the permanent magnet 121 is, the higher the magnetic force exerted onto the magnetic particles in the cartridge 200 is.).

Regarding Claim 14, modified Horii teaches the system of claim 13, wherein the first and second positions are separated by 180 degrees about the tray (the first and second positions are capable of being separated by 180 degrees about the tray. The examiner notes that the first position and the second position are not positively recited and are directed to intended use. The first and second positions are disclosed following claim language “Configured to” and therefore the device would be capable of having the first and second positions be 180 degrees.)  

Regarding Claim 15, modified Horii teaches the system of claim 12, wherein each well opening is substantially circular and coplanar with the tray upper surface, and wherein the channel outer wall radial distance is substantially equal to the maximum radial distance, relative to the axis of symmetry, of the opening of each of the adjacent ones of the plural wells in the sequence (see Fig. 2B for the symmetry, radial distance).  

Regarding Claim 16, modified Horii teaches the system of claim 15, wherein each substantially circular opening has a respective center point, and wherein each channel inner wall radial distance is substantially equal to the radial distance, relative to the axis of symmetry, of the center point of each of the adjacent ones of the plural wells in the sequence (see Fig. 2B for circular opening and radial distance. A center point would inherently exist for each circular opening).  

Regarding Claim 17, modified Horii teaches the system of claim 12, further comprising a heater radially offset from the tray axis of symmetry and below the tray, wherein the heater and the wells are equally radially offset relative to the tray axis of symmetry (cartridge 200 by heaters 321, 322).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798